DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed February 26, 2021 via RCE. Claims 1-6, 8-11, 15-20, 22, 23, and 27-35 are currently pending, of which claims 1, 5, 6, 9-11, 15, 19, 20, 22, 23, and 27 are currently amended. Claims 7, 12-14, 21, and 24-26 have been cancelled and claims 28-35 are newly presented.

Response to Arguments
Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered and are moot.
Specifically, Applicant argues that the claim amendments are not taught by Sakai/Slaney. See Remarks 12-13. These arguments are moot and new reference Ben-Aharon has been introduced to teach these limitations of the claim, as well as replacing Sakai for its previous teachings of the independent claims. Ben-Aharon discloses a user interface where a user is designing web pages and various templates/layouts can be suggested to the user based on rankings and other characteristics. The layouts are stored in a layout database and can have various preset image and text components, including different suggestions for semantic differences. Moreover, these pages can be related to online stores and services, among many other options. The interface also allows the user to switch from an active layout to a different suggested layout. See Ben-Aharon Fig. 2 and paras. [0080], [0088], [0097], [0102], [0128], [0191-194], [0216], and 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8, 15-20, 27, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon et al. (U.S. Publication No. 2018/0150436 A2; hereinafter “Ben-Aharon”) and further in view of Slaney et al. (U.S. Publication No. 2011/0029561; hereinafter “Slaney”).
As per claim 1, Ben-Aharon teaches a method comprising:
identifying, by a theme recommendation engine, at least a first plurality of images in a first theme comprising two or more images, wherein the first theme is being accessed from a library of themes by a computing device, the first theme being one of a plurality of themes accessible from the library of themes, each of the plurality of themes configured to present at least one of a product and service, wherein the first theme presents at least one image of the fist plurality of images with a first layout characteristic (See Ben-Aharon Fig. 2 and paras. [0080], [0097], [0191-194], and [0216]: user can have suggested layouts for webpages that are configured with various preset image and text components; paras. [0088] and [0102]: layout database to store specific layouts; para. [0128]: can create pages having to deal with online stores and services, among many other options);
determining [a first plurality of vector representations] of the first plurality of images using an image processing model, wherein the image processing model has been trained at least in part on images used in relation to themes 
identifying, by the theme recommendation engine, at least a second plurality of images in a second theme comprising two or more images, the second theme being one of the plurality of themes accessible from the library of themes wherein the second theme presents at least one image of the second plurality of images with a second layout characteristic that is different from the first layout characteristic (See Ben-Aharon Fig. 2 and paras. [0080], [0097], [0191-194], and [0216]: user can have multiple suggested layouts for webpages that are configured with various preset image and text components, including different suggestions for semantic differences; paras. [0088] and [0102]: layout database to store specific layouts; para. [0128]: can create pages having to deal with online stores and services, among many other options; para. [0449]: user can switch between active layouts);
determining [a second plurality of vector representations] of the second plurality of images using the image processing model; computing [a first vector difference] between the first plurality of vector representations and the second plurality of vector representations; and determining a recommendation [based on the computed first vector difference] (See Ben-Aharon paras. [0192], [0195], [0264-267], and [0280]: scoring and ranking layout suggestions and components within layouts).
While Ben-Aharon does not explicitly teach the vector themselves, Ben-Aharon does disclose ordered ranking of recommendations (See Ben-Aharon para. [0195]). One of ordinary skill in the art at the time the invention was filed would recognize that the ranking system is functionally equivalent to this vector system as currently claimed, 
Nevertheless, Slaney teaches also teaches the vectors. Specifically, Slaney teaches a first plurality of vector representations and a second plurality of vector representations. Furthermore, while Ben-Aharon teaches recommending the products with the highest scores, which would be, as discussed above, a vector difference, Ben-Aharon also teaches computing a first vector difference between the first plurality of vector representations and the second plurality of vector representations. Moreover, while Ben-Aharon teaches determining a recommendation, Ben-Aharon does not explicitly teach doing so based on the computed first vector difference.
Slaney teaches all of these limitations as discussed above (See Slaney paras. [0038-39], [0043], and [0059]: vector distance calculations to determine similarity between images/groups of images).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the layout recommendations and rankings of Ben-Aharon with the vectors of Slaney. One would have been motivated to combine these references because both references disclose presenting similar images to a user and Slaney enhances the layout similarity rankings of Ben-Aharon by providing for more exact similarities and scorings based on additional image similarities and vector features.

As per claim 2, Ben-Aharon/Slaney further teaches wherein identifying the first plurality of images is determined at least in part by an affinity score (See Ben-Aharon 

As per claim 3, Ben-Aharon/Slaney further teaches wherein the theme recommendation engine determines if the affinity score is above a threshold value (See Ben-Aharon paras. [0195]: container can rank and display top z combinations, as opposed to all possible combinations. Therefore, there is a minimum score to show recommendations to a user).

As per claim 4, Ben-Aharon/Slaney further teaches wherein identifying the second plurality of images is at least in part determined by the first plurality of vector representations (See Ben-Aharon paras. [0192], [0195], [0264-267], and [0280]: ranking template/layout suggestions; see also Slaney paras. [0038-39], [0043], and [0059]: vector distance calculations to determine similarity between images/groups of images).

As per claim 5, Ben-Aharon/Slaney further teaches communicating the recommendation to the computing device; determining, by the theme recommendation engine, an action by the computing device with respect to the communicated recommendation, wherein the recommendation is related to switching an active theme for an online store to one of the first theme and the second theme; and modifying a process of the theme recommendation engine based on the determined action (See Ben-Aharon para. [0449]: can apply new layout to existing site template, and switch to 

As per claim 6, Ben-Aharon further teaches
identifying, by the theme recommendation engine, that the first theme is an active theme in an online store; identifying, by the theme recommendation engine, a third plurality of images in a third theme comprising two or more images, the third theme being one of the plurality of themes accessible from the library of themes, wherein the third theme presents at least one image of the third plurality of images with a third layout characteristic that is different from the first layout characteristic and the second layout characteristic (See Ben-Aharon Fig. 2 and paras. [0080], [0097], [0191-194], and [0216]: user can have multiple suggested layouts for webpages that are configured with various preset image and text components, including different suggestions for semantic differences; paras. [0088] and [0102]: layout database to store specific layouts; para. [0128]: can create pages having to deal with online stores and services, among many other options; para. [0449]: user can switch between active layouts);
determining [a third plurality of vector representations] of the third plurality of images using the image processing model; computing [a second vector difference between] the first plurality of vector representations and the third plurality of vector representations; comparing the first vector difference and the second vector difference; and communicating the recommendation based on the comparing of the first vector difference and the second vector difference and wherein the recommendation is related to switching the archive theme from the first theme to one of the second theme and the third theme (See Ben-Aharon paras. [0192], [0195], [0264-267], and [0280]: scoring and ranking layout suggestions and components within layouts; para. [0449]: user can switch between active layouts).
Again, Slaney teaches also teaches the vectors. Specifically, Slaney teaches the first plurality of vector representations and a third plurality of vector representations. Furthermore, while Ben-Aharon teaches recommending the products with the highest relevance scores, which would be, as discussed above, a vector difference, Ben-Aharon also teaches computing a second vector difference between the first plurality of vector representations and the plurality of images third vector representations. Moreover, while Ben-Aharon teaches communicating the recommendation , Ben-Aharon does not explicitly teach doing so based on the comparing of the first vector difference and the second vector difference.
Slaney teaches all of these limitations as discussed above (See Slaney paras. [0038-39], [0043], and [0059]: vector distance calculations to determine similarity between images/groups of images).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ben-Aharon with the teachings of Slaney for at least the same reasons as discussed above in claim 1.
Additionally, Examiner notes that this is essentially repeating the steps of claim 1, which one of ordinary skill in the art would find obvious to continue down the ranking list of Ben-Aharon and the vector distances of Slaney.

As per claim 8, Ben-Aharon/Slaney further teaches wherein an identified relevant image characteristic is used to categorize a plurality of images, wherein the categories are used in the identifying the second plurality of images (See Ben-Aharon paras. [0221-223] and [0392-394]: images can be categorized into various sub-types that can be used and linked to other semantic components. Additionally, components can have various categories and separately matched, which can rely on matching done for previous categories).

As per claims 15-20, the claims are directed to a system that implements the same features of the method of claims 1-6, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 27, the claim is directed to a computer-readable storage medium that implements the same features of the method of claim 1, and is therefore rejected for at least the same reasons therein.

As per claim 28, Ben-Aharon further teaches communicating the recommendation while the first theme is being accessed by the computing device (See Ben-Aharon Fig. 2 and paras. [0080] and [0449]: can apply new layout to existing site template, and switch to different suggested templates).

As per claim 32, Ben-Aharon/Slaney further teaches communicate the recommendation while the first theme is being accessed by the computing device (ee .

Claims 9-11, 22, 23, 29-31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon/Slaney as applied above, and further in view of Suchland et al. (U.S. Patent 9,338,242 B1; hereinafter “Suchland”).
As per claim 9, Ben-Aharon/Slaney further teaches wherein the first theme is an active theme in an online store and the recommendation is related to switching the active theme from the first theme to the second theme, wherein the recommendation further comprises an explanation for the recommendation (See Ben-Aharon para. [0449]: can apply new layout to existing site template, and switch to different suggested templates; para. [0128]: can create pages having to deal with online stores and services, among many other options).
However, Ben-Aharon/Slaney does not explicitly teach wherein the recommendation further comprises an explanation for the recommendation.
Suchland teaches this limitation of the claim (See Suchland cols. 17:50-58 and 19:6-15: “an explanation of why a particular share recipient is being recommended”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the layout recommendations and rankings of Ben-Aharon/Slaney with the explanations of Suchland. One would have been motivated to combine these references because both references disclose suggesting content to a user and Suchland enhances the user experience by providing a way for the user to 

As per claim 10, while Ben-Aharon teaches the ranking of products and a user associated with the online store (See Ben-Aharon para. [0128]: user can create pages having to deal with online stores and services, among many other options), Ben-Aharon does not explicitly teach that wherein the explanation for the recommendation is at least in part determined by mapping values of vector representations to preferences for [a user associated with the online store].
Slaney teaches these limitations of the claim (See Slaney paras. [0038-39], [0043], and [0059]: vector distance calculations to determine similarity between images/groups of images, which is applied to the recommended rankings of Ben-Aharon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ben-Aharon with the teachings of Slaney for at least the same reasons as discussed above in claim 1.

As per claim 11, while Ben-Aharon/Slaney teaches switching the active theme from the first theme to the second theme and a difference between the first layout characteristic and the second layout characteristic (See Ben-Aharon para. [0449]: switching from active template to other suggestion; Fig. 2 and paras. [0080], [0097], [0191-194], and [0216]: user can have multiple suggested layouts for webpages that are configured with various preset image and text components, including different wherein the explanation for the recommendation comprises a natural language explanation related to switching the active theme from the first theme to the second theme, wherein the explanation is related to a difference between the first layout characteristic and the second layout characteristic.
Suchland teaches this limitation of the claim (See Suchland cols. 17:50-58 and 19:6-15: “an explanation of why a particular share recipient is being recommended”, which could also explain why one layout of Ben-Aharon/Slaney is ranked higher than another).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ben-Aharon/Slaney with the teachings of Suchland for at least the same reasons as discussed above in claim 9.

As per claims 22 and 23, the claims are directed to a system that implements the same features of the method of claims 9 and 10, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 29, Ben-Aharon/Slaney/Suchland further teaches wherein the difference between the first layout characteristic and the second layout characteristic is a relational position characteristic (See Ben-Aharon paras. [0317]: can determine how similar the suggested layouts are; see also Slaney para. [0043]: similarity values between images).

As per claim 30, Ben-Aharon/Slaney/Suchland further teaches wherein the difference between the first layout characteristic and the second layout characteristic is a location characteristic (See Ben-Aharon Fig. 11 and paras. [0168] and [0314]: location placement rules for specific component types, including different positions for different layouts)

As per claim 31, Ben-Aharon/Slaney/Suchland further teaches wherein the difference between the first layout characteristic and the second layout characteristic is at least one of a distance characteristic or a size characteristic (See Ben-Aharon paras. [0141-142], [0210-212], and [0282-283]: size and distance components can be taken into account when suggesting layouts).

As per claim 33, while Ben-Aharon/Slaney teaches switching from the first theme to the second theme (See Ben-Aharon para. [0449]: user can switch between active layouts), Ben-Aharon/Slaney does not explicitly teach wherein the explanation for the recommendation comprises a natural language explanation related to [switching from the first theme to the second theme], wherein the explanation is related to a difference between the first layout characteristic and the second layout characteristic.
Suchland teaches this limitation of the claim (See Suchland cols. 17:50-58 and 19:6-15: “an explanation of why a particular share recipient is being recommended”, which could also explain why one layout of Ben-Aharon/Slaney is ranked higher than another).


As per claim 34, Ben-Aharon/Slaney/Suchland further teaches wherein the difference between the first layout characteristic and the second layout characteristic is at least one of a relational position characteristic or a location characteristic (See Ben-Aharon Fig. 11 and paras. [0168] and [0314]: location placement rules for specific component types, including different positions for different layouts).

As per claim 35, Ben-Aharon/Slaney/Suchland further teaches wherein the difference between the first layout characteristic and the second layout characteristic is at least one of a distance characteristic or a size characteristic (See Ben-Aharon paras. [0141-142], [0210-212], and [0282-283]: size and distance components can be taken into account when suggesting layouts).







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142